John R. GIBSON, Circuit Judge,
concurring.
I concur in the court’s opinion today in every respect. The court correctly interprets the Hague Convention. I write separately only to express nagging concerns I have about the practical effect of our opinion. Automobiles are subject to a plethora of regulations requiring particular equipment and detailed warnings. Should an automobile manufactured in Japan carry a disclosure that, if litigation ensues from its purchase and use, service of process on the Japanese manufacturer can only be obtained under the Hague Convention? Should the purchaser also be informed that this special service of process will cost $800 to $900, as we are told, and must include a translation of the suit papers in Japanese? These decisions we must leave to others. I write only to express my discomfort with the practical effect of Toyota’s insistence on strict compliance with the letter of the Hague Convention.